Citation Nr: 0634273	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  96-33 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for end-stage renal 
disease, status post renal transplant, IgA nephropathy, with 
hypertension and coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The appellant was a member of in the U.S. Army Reserve from 
March 1968 to June 1984.  His DD Form 214 reflects he served 
on active duty for training (ADT) from October 1968 to March 
1969.  The National Personnel Records Center (NPRC) and 
United States Army Reserve Personnel Center have been unable 
to verify any active duty, active duty for training, or 
inactive duty training after March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in June and July 1996, 
from the above Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for a kidney 
disorder and heart disorder, respectively.

Although the RO issued separate decisions adjudicating the 
appellant's claims, the claims have been merged into one 
appeal, as the disorders are associated.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the appellant currently 
has end-stage renal disease, status post renal transplant, 
IgA nephropathy, with hypertension and coronary artery 
disease, that is due to any incident or event in active 
military service, and renal disease is not shown to have been 
manifested to a compensable degree within one year after the 
appellant's separation from service.


CONCLUSION OF LAW

End-stage renal disease, status post renal transplant, IgA 
nephropathy, with hypertension and coronary artery disease, 
was not incurred in or aggravated by active service, nor may 
renal disease be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101 (21) - (24), 106, 107, 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.6, 3.7, 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In November 2004, the RO sent the appellant a letter 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The November 2004 letter informed the 
appellant that VA would obtain all relevant evidence in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also advised that he 
should send information describing the additional evidence or 
the evidence itself.  The November 2004 letter also 
specifically asked the appellant to provide "any evidence in 
[his] possession that pertain[s] to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

As noted, in Pelegrini, supra, the Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In this regard, the Board 
notes that the claims for service connection for a kidney and 
heart disorder currently on appeal were initiated in May 
1996, and subsequently denied in rating decisions dated in 
June and July 1996.  The VCAA was enacted in November 2000, 
at which time the appellant's claim was being adjudicated by 
the RO after a November 1998 Board remand and October 2000 
QTC/VA examination.  In a May 2001 Supplemental Statement of 
the Case (SSOC), the RO continued the denial of the 
appellant's claim, and the case was certified to the Board.  
In September 2003, the Board remanded the appellant's claim 
for additional development, to include ensuring that all VCAA 
notification and development had been completed.  As noted, 
the RO sent the appellant a letter dated in November 2004, 
informing him of the VCAA and its effect on his claims.  

Although the appellant was not given complete notification of 
the VCAA requirements until after the initial unfavorable 
agency of original jurisdiction decision, he has not been 
prejudiced thereby.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the November 2004 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Following the VCAA 
letter, the February 2006 SSOC was issued, which provided the 
appellant with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

With regard to the recent decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Board notes that the RO sent the 
appellant a letter in May 2006 informing him of how 
disability ratings and effective dates are assigned.  
Although the RO's Dingess notification was provided after its 
initial unfavorable decision, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  Since 
the decision herein denies entitlement to compensation, any 
question as to an appropriate disability rating or effective 
date to be assigned is therefore moot.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


II.  Facts and Analysis

Review of the service medical records (SMRs) reveal no 
complaints, treatment, or findings related to a streptococcal 
infection or kidney disability while the appellant was on 
ADT.  At the appellant's enlistment examination into the Army 
Reserve in September 1967, and at an examination in February 
1969, one month prior to his release from ADT, the 
appellant's viscera, including kidneys, were normal on 
clinical evaluation, and he denied having kidney problems.

The appellant has asserted that he was treated for a 
streptococcal infection while on annual training in 
approximately 1978.  However, the NPRC has been unable to 
locate any records that document such treatment.  The SMRs do 
contain a June 1981 report of medical examination which 
reflects the appellant was diagnosed with chronic 
glomerulonephritis in August 1980 by Dr. APS and had a renal 
biopsy in 1981.  A July 1981 letter from Dr. APS reflects the 
appellant had been under his care for one year, for 
proteinuria and hematuria, and had undergone two renal 
biopsies which revealed glomerulosclerosis with IgA 
immunoglobulins.  Dr. APS stated that hematuria and IgA 
deposition in young males is typical of Berger's disease 
(glomerulonephritis), which has a benign course, and that the 
appellant did not have any symptoms and was able to carry out 
his duties in the Reserve.  

Private medical records dated from 1990 reflect the 
appellant's kidney problem had progressed, and eventually 
required peritoneal dialysis and a renal transplant.  The 
appellant's kidney problems were noted to have caused 
associated problems with hypertension, coronary artery 
disease with angina and dyspnea, and gout.  

In October 2000, the appellant was afforded a QTC/VA 
examination to determine whether his current kidney problem 
is related to military service.  The appellant reported that 
he contracted a streptococcal throat infection in the summer 
of 1978 or 1979, and that his renal disease was first brought 
to the attention of nephrologist Dr. APS in 1980.  After 
examining the appellant and noting his medical history, the 
examiner diagnosed him with end-stage renal disease, 
secondary to IgA (immuno-globulin A) nephropathy.  The 
examiner noted that IgA nephropathy is the most common cause 
of glomerulonephritis and is seen frequently in Caucasians.  
The examiner also stated that the initial presentation of IgA 
nephropathy clinically could be confused with post-
streptococcal glomerulonephritis marked by the presence of 
pharyngitis and hematuria, and that a renal biopsy is a 
definitive and objective diagnostic tool which is able to 
differentiate specific features of both pathologies.  In this 
case, the appellant's April 1981 renal biopsy revealed 
glomerulosclerosis with predominantly IgA immunoglobulin 
deposition, which is consistent with the diagnosis of IgA 
nephropathy.  The examiner stated that, based upon the 
available information, it the appellant's end-stage renal 
disease secondary to IgA nephropathy appeared to have 
manifested during his active military service period, and 
opined that it is at least as likely as not that his current 
kidney disorder had its onset in service.  

By law, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  For the purpose of benefits 
administered by VA, the term "veteran" is defined in 38 
U.S.C.A. § 101(2) as "a person who served in the active 
military, naval, or air service, and who is discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(24) defines the term 
"active military, naval, or air service" as including 
"active duty" and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty."  The term "active duty" is defined in 38 
U.S.C.A. § 101(21) to include "full-time duty in the Armed 
Forces, other than active duty for training."  Further, 
"active duty for training" (ADT) includes full-time duty 
performed by reservists for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c). 

The initial tour of basic training by a reservist and annual 
two-week tours on reserve training are examples of ADT, while 
weekend drills are inactive duty training (IADT).  Service 
connection is not legally merited for IADT when the claimed 
disability results from a disease process, as opposed to an 
injury.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 
(1993).  The only exception to this latter rule is where an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident is suffered on IADT.  38 U.S.C.A. §§ 
101(24)(C)(2); 38 C.F.R. § 3.6(a). 

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty.  Venturella v. Gober, 11 Vet. App. 304, 341 
(1997), Cahall v. Brown, 7 Vet. App. 232, 237 (1994). The 
service department's findings are binding and conclusive upon 
VA.  VA does not have the authority to alter the findings of 
the service department.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  As noted, the appellant was a member of the Army 
Reserve from 1968 to 1984, with verified ADT from October 
1968 to March 1969.  

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

The appellant has asserted that service connection for end-
stage renal disease, status post renal transplant, IgA 
nephropathy, with hypertension and coronary artery disease 
(hereinafter kidney disability) is warranted because it is 
due to a streptococcal infection he incurred while on ADT.  
Specifically, the appellant has stated that, while on annual 
training in approximately 1978, he contracted and was treated 
for a streptococcal infection at the hospital in Fort Lee, 
Virginia (formerly known as Camp Lee).  In 1980, the 
appellant was diagnosed with chronic glomerulonephritis.  The 
appellant here contends that a physician told him the disease 
was caused by a streptococcal infection.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for a kidney disorder.  
Specifically, there is no competent evidence showing that the 
appellant's current diagnosis is related to a streptococcal 
infection, or any other injury or disease incurred while he 
was on ADT.  

The appellant points to the conclusion made by the October 
2000 QTC examiner in support of his claim.  Although the 
Board considers the October 2000 QTC/VA examination report to 
be competent medical evidence, the Board finds the examiner's 
opinion as to a nexus between the appellant's current 
diagnosis and service to be of lessened probative value 
because it is based on an inaccurate factual basis.  The 
October 2000 QTC examiner concluded the appellant's current 
kidney disorder had its onset in service based on the 
appellant's report that he had active military service in the 
1970s and 1980s and was diagnosed with glomerulosclerosis 
with IgA deposition in 1981.  However, as noted above, only 
the appellant's service from October 1968 to March 1969 has 
been verified by the NPRC, and there is no evidence showing 
he had kidney problems during that time.  That disparity as 
to the appellant's service results in the examiner's opinion 
linking the appellant's current diagnosis to service being of 
no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (opinion based upon inaccurate factual premise has 
no probative value).  

In evaluating the ultimate merit of this claim, the Board 
finds there is no competent evidence showing the appellant's 
current kidney disorder is related to his verified period of 
ADT or any streptococcal infection manifested thereafter.  
The Board again notes that VA has been unable to locate any 
records which show the appellant was treated for a 
streptococcal infection while on military duty or at any time 
in the 1970s.  However, even if the Board were to accept the 
appellant's report of such treatment as true, there is no 
competent medical evidence relating his current diagnosis to 
a streptococcal infection.  In this context, the Board finds 
it probative that no more than four years passed between the 
claimed streptococcal infection in 1978 and the diagnosis of 
glomerulosclerosis with IgA nephropathy in 1981, and yet Dr. 
APS did not mention or associate the appellant's diagnosis to 
a streptococcal infection in his July 1981 letter.

The Board also finds probative that the October 2000 QTC 
examiner determined that the appellant's current kidney 
disorder is secondary to IgA nephropathy as opposed to a 
streptococcal infection.  As noted above, the QTC examiner 
noted that IgA nephropathy is the most common cause of 
glomerulonephritis and that the initial presentation of IgA 
nephropathy could be confused with post-streptococcal 
glomerulonephritis.  However, the QTC examiner stated that a 
renal biopsy is a definitive and objective diagnostic tool 
that is able to differentiate specific features of both 
pathologies, and that the appellant's April 1981 renal biopsy 
revealed findings consistent with IgA nephropathy.  

The appellant was given an opportunity to submit evidence in 
support of his claim, and there is no competent medical 
opinion of record which links his current kidney disorder to 
his period of ADT.  In this regard, the Board again notes 
that the appellant's kidneys were normal at the February 1969 
examination just prior to his release from Reserve ADT.  The 
only evidence that links the appellant's current kidney 
disorder to his period of ADT is the appellant's own 
statements; however, there is no indication that he has the 
medical training and expertise to offer an opinion on matters 
requiring medical knowledge, such as the diagnosis or 
etiology of a medical condition.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge," 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Renal disease is listed in 38 U.S.C.A. § 1101 as a chronic 
disease which may be presumed to have been incurred in 
service.  In order for the presumption to apply, the evidence 
must show that the condition became manifest to a compensable 
degree within one year from the date of separation from 
service.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309(a).  As noted above, the first time the 
appellant is shown by medical evidence to have a renal 
problem is in June 1981, which is more than 10 years after he 
was discharged from ADT.  

In sum, the Board finds that the preponderance of the 
evidence is against a finding that the appellant's current 
kidney disorder is causally related to a streptococcal 
infection or any disease or injury manifested during his 
period of ADT.  As such, for the reasons and bases set forth 
above, the Board finds that service connection for end-stage 
renal disease, status post renal transplant, IgA nephropathy, 
with hypertension and coronary artery disease, is denied, and 
the benefit-of-the-doubt is not for application.  See 
Gilbert, 1 Vet. App. at 55.  



ORDER

Entitlement to service connection for end-stage renal 
disease, status post renal transplant, IgA nephropathy, with 
hypertension and coronary artery disease, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


